 



Exhibit 10.14
American Medical Systems Holdings, Inc.
Non-employee Director Compensation Summary
Annual Retainer
We pay our independent directors an annual retainer for serving on the Board and
Committees as follows:

         
Board member
  $ 40,000  
Audit Committee chair
  $ 20,000  
Audit Committee member
  $ 10,000  
Compensation Committee chair
  $ 10,000  
Compensation Committee member
  $ 5,000  
Nominating/Governance Committee chair
  $ 7,500  
Nominating/Corporate Governance Committee member
  $ 2,500  
Technology/Business Development chair
  $ 6,000  
Technology/Business Development member
  $ 4,000  

Stock Options
Our current compensation program also provides for the grant of stock options to
our non-employee directors effective as of the date of the director’s first
appointment or election to the board and on an annual basis thereafter. On
May 4, 2006 (the date of our 2006 annual meeting of stockholders), we granted
Mr. Emmitt, Mr. Graf, Mr. Porter, Mr. Timbie and Ms. Weatherman each an option
to purchase 10,000 shares of our common stock. In July 2006 in connection with a
recommendation by our Compensation Committee regarding non-employee director
compensation, we granted Mr. Emmitt, Mr. Graf, Mr. Porter, Mr. Timbie and
Ms. Weatherman each an additional option to purchase 10,000 shares of our common
stock. Upon their initial election to the Board in 2006, we granted
Dr. McLellan, Mr. Sharma Ms. Kiernan’s each an option to purchase 40,000 shares
of our common stock. All options were granted under our 2005 Stock Incentive
Plan. These options have an exercise price equal to the fair market value of one
share of common stock on the date of grant, and vest over a three-year period
from the date of grant, as long as the non-employee director continues to serve
on the board. Upon a change in control, all outstanding options would become
immediately exercisable in full and remain exercisable for a period of up to
five years. The options granted in 2006 expire seven years from the date of
grant. Each non-employee director who is reelected as a director at the annual
meeting of stockholders or continues to serve as a director after such meeting
will be granted an option to purchase a number of shares of our common stock, as
determined by the board each year prior to the annual meeting for such year. The
board anticipates that value (based on customary valuation methods) of future
option grants will be approximately equal to the value of the options to
purchase a total of 20,000 shares granted to independent directors in 2006.
Expenses
In addition, we reimburse our non-employee directors for reasonable
out-of-pocket expenses incurred in connection with attending regularly scheduled
meetings.

 